USDC IN/ND case 3:20-cv-00905-JD-MGG document 10 filed 05/04/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RODNEY KINTE JENKINS,

               Petitioner,

                      v.                           CAUSE NO. 3:20-CV-905-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Rodney Kinte Jenkins, a prisoner without a lawyer, filed a second motion to

reconsider the order denying the habeas petition. Based on the timing of this motion,

the court construes it as a motion under Fed. R. Civ. P. 60(b). This provision of the

Federal Rules of Civil Procedure authorizes the court to relieve a party from a final

judgment based on: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been discovered in

time to move for a new trial under Rule 59(b); (3) fraud (whether previously called

intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; or . . . (6)

any other reason that justifies relief.” “A motion under Rule 60(b) must be made within

a reasonable time.” Fed. R. Civ. P. 60(c)(1).

       On November 20, 2020, the court denied the habeas petition because it was

untimely. ECF 4. Five months later, Jenkins filed this motion to reconsider, arguing that

the court should excuse the untimely nature of his complaint because post-conviction

counsel did not appeal the order denying the petition for post-conviction relief entered
USDC IN/ND case 3:20-cv-00905-JD-MGG document 10 filed 05/04/21 page 2 of 3


by the Allen Superior Court on February 17, 2015. “[A] petitioner is entitled to equitable

tolling only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” Holland

v. Florida, 560 U.S. 631, 649 (2010). For diligence, federal habeas petitioners must show

reasonable diligence in pursuing their rights throughout the federal limitations period

and until the date the habeas petition is filed. Carpenter v. Douma, 840 F.3d 867, 870 (7th

Cir. 2016). Jenkins did not initiate federal habeas proceedings until October 22, 2020.

ECF 1. While Jenkins may have mistakenly believed that post-conviction counsel

initiated an appeal, the doctrine of equitable tolling does not extend “to what is at best a

garden variety claim of excusable neglect.” Irwin v. Dept. of Veterans Affairs, 498 U.S. 89,

96 (1990); Lawrence v. Florida, 549 U.S. 327, 336 (2007). Further, this mistaken belief from

early 2015 does not explain why Jenkins did not file a habeas petition until October

2020. See Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005) (allowing petitioners to file

protective habeas petitions to avoid a potential finding of untimeliness). Therefore, the

court finds that Jenkins is not entitled to equitable tolling.

       Jenkins also argues that the court should excuse the untimely nature of his

petition because he is actually innocent. “A habeas petitioner can overcome a

procedural default by establishing that the court’s refusal to consider a defaulted claim

would result in a fundamental miscarriage of justice. House v. Bell, 547 U.S. 518, 536

(2006). To meet this exception, the petitioner must establish that “a constitutional

violation has resulted in the conviction of one who is actually innocent of the crime.”

Schlup v. Delo, 513 U.S. 298, 324 (1995). “[P]risoners asserting innocence as a gateway to


                                              2
USDC IN/ND case 3:20-cv-00905-JD-MGG document 10 filed 05/04/21 page 3 of 3


defaulted claims must establish that, in light of new evidence, it is more likely than not

that no reasonable juror would have found petitioner guilty beyond a reasonable

doubt.” House v. Bell, 547 U.S. 518, 536–37 (2006). In this context, the court may consider

evidence only if it is reliable and was not presented at trial. Gladney v. Pollard, 799 F.3d

889, 898 (7th Cir. 2015). The actual innocence exception has also been extended to

excuse timeliness under Section 2244(d). McQuiggin v. Perkins, 569 U.S. 383, 394 (2013).

“The actual innocence standard is a demanding one that permits review only in the

extraordinary case.” Coleman v. Lemke, 739 F.3d 342, 349 (7th Cir. 2014). Jenkins

identifies no new evidence but instead argues that the State courts misapplied the

definition of felony murder under State law to his case. Consequently, the court cannot

find that Jenkins’ assertion of actual innocence excuses the untimely nature of his

petition.

       For these reasons, the court DENIES the motion to reconsider (ECF 9).

       SO ORDERED on May 4, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
